DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Reply filed 20 January 2021 included:
amendments to the independent claims 1, 15 and 16 that necessitated the discovery of and application of Chang (US 2016-0305094 A1) under new grounds of rejection;
amendments to dependent claim 14 which are addressed by the prior art rejections below; and
the addition of new claims 19 and 20 which are addressed by the prior art rejections below.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s argument, pages 12-13, is that the applied art does not disclose or render obvious the quoted newly amended claim features (which are found in the last two paragraphs of these claims).  Although no specific citations, logic or other arguments are offered by Applicant, the amended claim limitations have led to a discovery of Chang that is now the primary reference being utilized in the reformulated rejections below.  Moreover, Applicant’s arguments regarding all of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 2016-0305094 A1).
Claim 1
In regards to claim 1, Chang discloses an image processing apparatus, comprising: 
a display device {Fig. 1, display unit 140}; and a processor {fig. 1, control unit 100 and [0061]-[0063]}configured to:
receive an image of surroundings of a vehicle from a camera {see [0003], [0007], and [0011]};

generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle {see Fig. 4 provide optimal screen for ever working mode step S40 in [0053]-[0058] and Figs. 6-9 showing the generated displays that include travel direction, lateral side and overhead images (top view)}, wherein
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle {see Figs. 3 showing left and right cameras that supply lateral side images of the vehicle which are displayed in Figs 6-8}, and
the overhead image is a virtual image that shows a view observed from above the vehicle in one of a vertical direction or an obliquely lateral direction with respect to the vehicle {see to the “top view images” in Figs. 7-9 as further discussed in [0014], [0030]};
control the display device to concurrently display the overhead image, the vehicle travel direction image, the vehicle lateral side image, and the object image in the overhead image {see Figs. 6-8 and Table 1 discussing/showing concurrent display of 
control the display device to display the vehicle lateral side image on a first side of the overhead image in case the vehicle travels in the clockwise direction and the object image is displayed on the first side of the vehicle in the overhead image {see Fig. 7 for right turn mode in which the lateral (right) side image is displayed on a right (first) side of the vehicle in the overhead (top view) image.  See also Table 1 and [0035]-[0040] and [0053]-[0058] in case the vehicle travels in the clockwise (right) direction.  Regarding the object image see above argument that Chang’s cameras would necessarily capture object images in the normal course of driving and images of such objects within the lateral fields of view of the cameras would be displayed}; and
control the display device to display the vehicle lateral side image on a second side of the overhead image, opposite to the first side of the overhead image, in case the vehicle travels in the anti-clockwise direction and the object image is displayed on the second side of the vehicle in the overhead image {see Fig. 8 for left turn mode in which the lateral (left) side image is displayed on a left (second) side of the vehicle in the overhead (top view) image.  See also Table 1 and [0035]-[0040] and [0053]-[0058] in case the vehicle travels in the anti-clockwise (left) direction.  Regarding the object image see above argument that Chang’s cameras would necessarily capture object 
Claim 2 (Cancelled)

Claim 3
In regards to claim 3, Chang discloses wherein the processor is further configured to: one of generates or updates the overhead image, the vehicle travel direction image, and the vehicle lateral side image in accordance with the received vehicle information {see the updated displays in Figs. 6-9 that include overhead, travel direction and lateral side images that are generated and updated in accordance with the vehicle information.  See Fig. 4 mode determination and providing optimal screens per working mode that depend on driving speed, mode and turning vehicle information. See also Fig. 5, [0028]-[0033] and Table 1, [0035]-[0040]}.
Claim 4
In regards to claim 4, Chang discloses wherein the processor is further configured to
one of generate or update the overhead image, the vehicle travel direction image, and the vehicle lateral side image in accordance with the direction of rotation of the steering wheel {see the updated displays in Figs. 6-9 that include overhead, travel direction and lateral side images that are generated and updated in accordance with the vehicle information.  See Fig. 4 mode determination and providing optimal screens per working mode that depend on driving speed, mode and turning vehicle information. See also Fig. 5, [0028]-[0033] and Table 1, [0035]-[0040]}.
Claim 5
In regards to claim 5, Chang discloses wherein the processor is further configured to 
selectively display one of a vehicle left side image or a vehicle right side image as the vehicle lateral side image based on the direction of rotation of the steering wheel {see the updated displays in Figs. 6-9 that include overhead, travel direction and lateral side images that are generated and updated in accordance with the vehicle information.  See Fig. 4 mode determination and providing optimal screens per working mode that depend on driving speed, mode and turning vehicle information. See also Fig. 5, [0028]-[0033] and Table 1, [0035]-[0040]}.
Claims 15 and 16
The rejection of apparatus claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 15 and computer readable medium claim 16.
Claim 19
In regards to claim 19, Chang discloses wherein the processor is further configured to change one of a size or a display position of at least one of the vehicle travel direction image, the vehicle lateral side image, or the overhead image based on a user input {see [0054]-[0058] wherein driver/user inputs of left steering, right steering cause the display positions of the images to be changed as also shown in Figs. 6-9}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Shiratori (JP 2007-019804).  Note that the citations to and Examiner’s understanding of Shiratori are with respect to the machine language English translation previously provided to Applicant.
Claim 6
Chang is not relied upon to disclose the details of claim 6.
Shiratori is a highly relevant reference that has previously been applied as a primary reference against previous versions of, inter alia, claims 1 and 6. In more detail, Shiratori teaches an image processing apparatus, comprising:
a display device {see Fig. 1 including a display control part 40 that generates images for display 30};
a processor {display control part 40} configured to:
receive an image of surroundings of a vehicle from a camera {display control part 40 receives images from front 10a, rear 10b and side cameras 20a, 20b disposed on a vehicle as shown in Fig. 2.  See also paragraphs [0008]-[0010]},
receive vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle, wherein the travel direction information of the vehicle indicates whether the vehicle travels in one of a clockwise direction or an anti-clockwise direction {rudder sensor/steering detection means 50 supplies steering angle to driving operation detecting element 41 within display control part 40 as shown in Fig. 8 and discussed in paragraphs [0073]-[0076].  Shift position sensor 60 detects forward or reverse gear/motion as discussed in [0012] and [0073]-
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, and an object image of an obstacle {See Fig. 2 while also noting the interpretation of the claimed object image discussed above},wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle {see Fig. 2}, and
determine display positions of 
side image on the display device based on the direction of rotation of the steering
wheel of the vehicle and the travel direction information of the vehicle, wherein
the display positions based on the travel in the clockwise direction is different from the display positions based on the travel in the anti-clockwise direction {rudder sensor 50 and shift position sensor 60 supply travel direction and direction of steering wheel rotation information that is received by processing unit 40 and used to update the displays (front/rear “travel direction” views and lateral L/R views) are updated based on forward/reverse gear/direction and/or steering angle per paragraphs [0008], [0012]-[0016] and [0019]-[0021] which describe displaying the front image when the vehicle is moving in the forward direction and selectively rearranges/“disappears” either the otherwise-displayed left or right side image depending upon steering angle and resultant risk of collision thereby leaving and selectively displaying/determine the display positions of a) the front image and right side image when turning right and going forward [aka Clock-wise (CW) and Right direction of steering wheel as claimed] or b) the front image and left side image when turning left ; and
control the display device to concurrently display the vehicle travel direction image, and the vehicle lateral side image based on the determined display positions {see above evidence for determining display positions.  See also evidence for claims 5-8 below and paragraphs [0012]-[0016] and [0019]-[0021] discussed above}.
Shiratori also teaches that processor (40) is further configured to:
determine that the vehicle travels backward and in the anti-clockwise direction based on the travel direction information of the vehicle and the direction-of-rotation information of the steering wheel; generate a vehicle rear image as the vehicle travel direction image based on the determination; generate the vehicle left side image as the vehicle lateral side image based on the determination; and control the display device to display the generated vehicle rear image and the generated vehicle left side image {rudder sensor 50 supplies direction of steering wheel rotation information and shift position sensor 60 supplies travel direction information that are received by processing unit 40 to detect/determine backwards travel and clockwise/counter-clockwise steering angle.  This detection/determination are used to update the display per paragraphs [0008] and [0012]-[0016]).  See also claim 8, Fig. 2E and paragraph [0023] for reverse/backwards/sternway/retreat, anti-clockwise vehicle travel operations that generates & displays a rear image and left side image while disappearing the right side image).

determine that the vehicle travels backward and in the anti-clockwise direction based on the travel direction information of the vehicle and the direction-of-rotation information of the steering wheel; generate a vehicle rear image as the vehicle travel direction image based on the determination; generate the vehicle left side image as the vehicle lateral side image based on the determination; and control the display device to display the generated vehicle rear image and the generated vehicle left side image as taught by  Shiratori because Chang explicitly motivates additional working modes and corresponding optimal display arrangements in [0058] and is well adapted for such a modification by inputting driving direction as well as steering wheel direction in [0028] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Chang discloses wherein the processor is further configured to display the vehicle left side image on a left side of the overhead image {see Fig. 8}.

Claim 8
In regards to claim 8, Chang is not relied upon to disclose but Shiratori teaches wherein the processor (40) is further configured to:

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s control unit that generates combined display of overhead, travel direction and lateral side images of a vehicle based on vehicle mode to 
determine that the vehicle travels backward and in the clockwise direction based on the travel direction information of the vehicle and the direction-of-rotation of the steering wheel; generate a vehicle rear image as the vehicle travel direction image based on the determination; generate the vehicle right side image as the vehicle lateral side image based on the determination; and control the display device to display the generated vehicle rear image and the generated vehicle right side image as taught by Shiratori because Chang explicitly motivates additional working modes and corresponding optimal display arrangements in [0058] and is well adapted for such a modification by inputting driving direction as well as steering wheel direction in [0028] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 9
In regards to claim 9, Chang discloses wherein the processor is further configured to display the vehicle right side image on a right side of the overhead image {see Fig. 7}.
Claim 10
In regards to claim 10, Chang discloses side cameras {Fig. 3} that generate the vehicle lateral side image but is not relied upon to disclose that the side image has a field of view such that a side region image of the vehicle is included in the vehicle lateral side image.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s side images from cameras mounted on the side of the vehicle to have a field of view such that a side region image of the vehicle is included in the vehicle lateral side image as taught by Shiratori because doing so enables a field of view that encompasses hazards very close to or in touching proximity to the vehicle and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
In regards to claim 13, Chang discloses front and rear cameras {Fig. 3} that generate front and rear travel images but is not relied upon to disclose that travel direction image has a field of view that includes an end portion region image of the vehicle.
Shiratori discloses wherein the vehicle travel direction image further includes an end portion region image of the vehicle {see Figs. 7 and 9 illustrating that an end portion region (front/rear) the vehicle is included in the travel direction image}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s travel direction images from cameras mounted on the front and rear of the vehicle to have a field of view such that includes an end portion .





Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Shimizu (US 2006-0287826 A1).
Claim 11
Chang is not relied upon to disclose the limitations of claim 11. 
Shimizu is a highly relevant invention in the same field as the present invention and Chang and has a variety of similarities including cameras, a display and controller that adapts the display based on vehicle information.  See Figs. 1, 11-18, and 20B-22B and Fig. 30.
Shimizu also teaches generating the vehicle lateral side image such that at least one of a first guide line that indicates the vehicle movement direction of the vehicle, or a second guide line that indicates a sweeping space of an outermost portion of a vehicle body in a road space is superimposed on the generated vehicle lateral side image (see Figs 4A-C and paragraphs [0375]-[0380] describing adding predictive traveling path curves 5a and/or white lines 5b that correspond to the claimed guide lines.  Furthermore, Figs. 8-9 and paragraphs [0390]-[0392] describe an alternate embodiment in which a wide angle camera is used for securing a field of view that is as wide as possible.  Moreover, the guide lines 55b are increased in width so as to continuous with 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s driving assist display that displays vehicle peripheral images to include further display at least one of a first guide line that indicates the vehicle movement direction of the vehicle, or a second guide line that indicates a sweeping space of an outermost portion of a vehicle body in a road space is superimposed on the generated vehicle lateral side image as taught by Shimizu because doing so helps the driver steer the vehicle and avoid obstacles particularly in situations such as backing up and parallel parking and thereby performs a “proper drive assist” as explicitly motivated in paragraphs [0032]-[0034] of Shimizu and further motivated to extend the field of view to the lateral side of the vehicle in paragraph [0392] which discusses the advantage of more reliable safety by detecting vehicles/obstructions in the widened field of view that includes the lateral side.
Claim 14
In regards to claim 14, Chang discloses a plurality of cameras on the front, right, left and rear sides Chang is not relied upon to disclose:
the vehicle lateral side image includes one of a front right side image, a rear right
side image, a front left side image, or a rear left side image of the vehicle, 
and the processor is further configured to superimpose the front right side image on a front right region of the overhead image, the rear right side image on a rear right or the rear left side image on a rear left region of the overhead image.
Shimizu also teaches 
the vehicle lateral side image includes one of a front right side image, a rear right
side image, a front left side image, or a rear left side image of the vehicle {see Fig. 22A showing camera units 10 producing front right, rear right, front left and rear left side images}, 
and the processor is further configured to superimpose the front right side image on a front right region of the overhead image, the rear right side image on a rear right region of the overhead image, the front left side image on a front left region of the overhead image, or the rear left side image on a rear left region of the overhead image {see Fig. 22B showing superimposing the front right, rear right, front left and rear left side images as per [0414] while [0277] discussing that the vehicle may be displayed in a bird’s  eye view that provides an easy to understand parking assist.  Moreover, Shimizu also displays a vehicle illustration 70 at the center of the combined display as shown in Fig. 13 [0321]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s concurrent, superimposed display of an overhead image and a left/right lateral image in which the left/right lateral image is positionally arranged to the left/right of the overview image depending upon vehicle information (turning mode) to include additional lateral side images (right front, right rear, left front, left rear) and to superimpose these lateral side images relative to the overhead image in or the rear left side image on a rear left region of the overhead image as taught by Shimizu because doing so provides a high degree of positional granularity for camera/displayed images that increases safety and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Iga (USP 9,219,887).
Claim 12
Chang is not relied upon to disclose the limitations of claim 12. 
Iga is a highly analogous reference that provides driver assistance by displaying images from vehicle cameras 1a-1d.  See Figs. 1, 2 and 4 showing the cameras and ECU 20 (processor).  Iga also detects steering angle and Forward/Reverse driving direction via steering sensor 24 and shift position sensor 25, respectively as also shown in Fig. 4.  Iga further teaches generating, based on the received image, a vehicle travel direction image and an overhead image {see Fig. 1; column 5, lines 6-21 that describe generating an overhead image from the vehicle mounted cameras #1.  Column 5, line 65—column 6, line 24 and Fig. 1 describe synthesizing the overhead image with travel direction image (either rear monitor image or forward travel direction image or both 
In regards to claim 12, Iga teaches wherein the processor is further configured to:
superimpose an indication to warn of a hit risk on at least one of the vehicle travel direction image, the vehicle lateral side image, or the overhead image (see alert image generating unit 65, column 12, lines 30-33; column 14, lines 44-52 that superimposes an alert image in response to the obstruction detection unit 36 detecting an obstruction (hit risk) in the vehicle’s path as further described in column 9, lines 18-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s driver assistance peripheral vehicle display that displays vehicle travel direction and lateral side images to superimpose thereon an alert message as taught by Iga (that superimposes an indication to warn of a hit risk on at least one of the vehicle travel direction image, the vehicle lateral side image, or the overhead image) because doing so increases driver and pedestrian safety by alerting the driver to a hit risk due to a nearby obstruction in the vehicle’s path.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Koravadi (US-20140313335 A1).
Claim 17

receiving a speed of the vehicle or a time elapsed from a start of departure of the vehicle as the vehicle information; or b)  controlling the display device to display a horizontally-rearward and downward image of rear wheels of the vehicle in a case where one of the speed of the vehicle is below a determined speed or the time elapsed from the start of departure of the vehicle is less than a determined time.
	Koravadi is a highly analogous reference teaching a vision system for a vehicle with adjustable cameras including front, rear, left and right cameras {see abstract, Figs. 1-3, paragraph [0013], and citations below}.  Korvadi also teaches generating a bird’s eye view (overhead view) in paragraphs [0004], [0012], and [0032].  Moreover, the side (lateral) cameras have an adjustable viewing angle {Fig. 5, paragraph [0018]-[0019]}.  
	Furthermore, Koravadi teaches receiving a speed of the vehicle or a time elapsed from a start of departure of the vehicle as the vehicle information and controlling the display device to display a horizontally-rearward and downward image of rear wheels of the vehicle in a case where one of the speed of the vehicle is below a determined speed or a time elapsed from a start of departure of the vehicle is less than a determined time {See paragraphs [0005] and [0020] describing changing the camera orientation (field of view) to point in more downward direction in order to display the ground area immediately adjacent the vehicle when travelling at a low speeds and capturing image data further away from the vehicle when the vehicle is travelling above a threshold speed.  See also paragraph [0018] regarding side/lateral cameras}.
one of the speed of the vehicle is below a determined speed or a time elapsed from a start of departure of the vehicle is less than a determined time as also taught by Koravadi because adapting the images based on vehicle speed is highly advantageous and specifically motivated by Korvadi; to wit “The dynamically adjustable camera orientation aspect of the present invention is shown in FIG. 5, where the camera mounting position/orientation (especially for the side cameras) is very important to get better information on the surrounding area sideward and/or rearward of the vehicle, especially for the applications such as autonomous driving, lane change assist and traffic jam assist, blind spot detection and/or the like” for low speed travel as explicitly motivated by Korvadi in paragraph [0018] and, for high speed travel, displaying regions further away from the vehicle (by orienting the side cameras to point forward instead of angled downwardly) are very useful for collision avoidance system or the like as explicitly motivated by Korvadi in paragraph [0005].
Claim 18
one of the speed of the vehicle is above the determined speed or the time elapsed from the start of the departure is more than the determined time.
	Koravadi is a highly analogous reference teaching a vision system for a vehicle with adjustable cameras including front, rear, left and right cameras {see abstract, Figs. 1-3, paragraph [0013], and citations below}.  Korvadi also teaches generating a bird’s eye view (overhead view) in paragraphs [0004], [0012], and [0032].  Moreover, the side (lateral) cameras have an adjustable viewing angle {Fig. 5, paragraph [0018]-[0019]}.  
Furthermore, Koravadi teaches controlling the display device to display the vehicle lateral side image that corresponds to a camera monitoring system mode in a case where one of the speed of the vehicle is above the determined speed or the time elapsed from the start of the departure is more than the determined time {See paragraphs [0005] and [0020] describing changing the camera orientation (field of view) to point in more downward direction in order to display the ground area immediately adjacent the vehicle when travelling at a low speeds and capturing image data further away from the vehicle when the vehicle is travelling above a threshold speed.  See also paragraph [0018] regarding side/lateral cameras}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang that already controls the concurrent display of the one of the speed of the vehicle is above the determined speed or the time elapsed from the start of the departure is more than the determined time as also taught by Koravadi because adapting the images based on vehicle speed is highly advantageous and specifically motivated by Korvadi; to wit “The dynamically adjustable camera orientation aspect of the present invention is shown in FIG. 5, where the camera mounting position/orientation (especially for the side cameras) is very important to get better information on the surrounding area sideward and/or rearward of the vehicle, especially for the applications such as autonomous driving, lane change assist and traffic jam assist, blind spot detection and/or the like” for low speed travel as explicitly motivated by Korvadi in paragraph [0018] and, for high speed travel, displaying regions further away from the vehicle (by orienting the side cameras to point forward instead of angled downwardly) are very useful for collision avoidance system or the like as explicitly motivated by Korvadi in paragraph [0005].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and
Oota (US 2016/0200252 A1).
Chang is not relied upon to disclose the limitations of claim 20.

Oota also teaches a processor is further configured to:
generate, based on a determination that the vehicle lateral side image includes the object image that corresponds to the obstacle, a pattern of a partial region of the object image {see obstruction detection unit 150 in Fig. 2 and [0048] which generates a Mark M as per [0058] that corresponds to the obstacle and which is displayed on the monitor. See also Fig. 9}; and
superimpose the generated pattern on the partial region of the object image in the vehicle lateral side image {mark M (generated pattern) is superimposed on the viewpoint image as per [0069]-[0071].  See also Fig. 10.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang that already controls the concurrent display of the overhead, travel direction, lateral side, and object images to include generating, based on a determination that the vehicle lateral side image includes the object image that corresponds to the obstacle, a pattern of a partial region of the object image; and superimposing the generated pattern on the partial region of the object image in the vehicle lateral side image as taught by Oota because such generated patterns notify the driver of potential hazards and increases safety and/or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagai (US-20180322655 A1) discloses generating bird’s eye (overhead) images  by superimposing images including a virtual own-vehicle image A on the overhead image.  See [0085] and Fig. 2.
Baur (US-20140333770 A1) discloses a key concept of the amended claims including selecting the rearward field of view when the vehicle is traveling forward at a speed above a threshold speed and selecting the downward field of view when the vehicle is traveling forward or reverse at a speed below a threshold speed (such as during a parking maneuver where the surround view display may be used by the driver). Optionally, when used in its generally sideward and rearward viewing orientation, image data captured by the camera may be used by a side object detection system or blind zone detection system or lane change assist system or the like, while, when used in its generally downwardly viewing orientation, image data captured by the camera may be used for displaying a surround view display or bird's eye view display of the area at and immediately surrounding the vehicle.  See paragraph [0033].
Inanobe (US-20140354816 A1) discloses that a virtual viewpoint (bird’s eye view/overhead image) is displayed when travelling in reverse.  When the vehicle speed is sufficiently high, the display switches the display.  Moreover, both speed and steering angle also affect the display.  See paragraphs [0016], [0061]-[0062], [0071], [0074].
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.